State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 21, 2016                    D-26-16
___________________________________

In the Matter of DERRICK R.
   WILLIAMS SR., a Suspended
   Attorney.

COMMITTEE ON PROFESSIONAL                   MEMORANDUM AND ORDER
   STANDARDS,
                    Petitioner;

DERRICK R. WILLIAMS SR.,
                    Respondent.

(Attorney Registration No. 3064094)
___________________________________

Calendar Date:   March 28, 2016

Before:   Lahtinen, J.P., McCarthy, Rose, Devine and Aarons, JJ.

                             __________

      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael K. Creaser of counsel), for petitioner.

      Derrick R. Williams Sr., St. Ann, Missouri, respondent
pro se.
                           __________

Per Curiam.

      Respondent was admitted to practice by this Court in 2000.
In 2001, respondent was admitted to practice in Missouri, where
he currently resides.

      By order entered June 19, 2008, this Court suspended
respondent for one year based upon his January 2008 suspension in
Missouri (52 AD3d 1112 [2008]). Thereafter, by order entered May
5, 2011, this Court denied respondent's application for
reinstatement, concluding that he had yet to remedy the issues
that led to his suspension in Missouri (84 AD3d 1499 [2011]).
Respondent was reinstated to the practice of law in Missouri in
August 2015. Now, by application sworn to on September 26, 2015,
                              -2-                  D-26-16

respondent has reapplied for reinstatement to the practice of law
in this state. Following an investigation, petitioner advises
that it opposes respondent's application.

      Upon review of the submissions and consideration of all the
circumstances in the record before us, we conclude that
respondent has not shown by clear and convincing evidence that he
possesses the character and general fitness to resume the
practice of law (see Rules of App Div, 3d Dept [22 NYCRR] §
806.12 [b]). Accordingly, we deny his current application for
reinstatement.

      Lahtinen, J.P., McCarthy, Rose, Devine and Aarons, JJ.,
concur.



      ORDERED that respondent's application for reinstatement is
denied.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court